ORTEGA, P. J.
In this consolidated criminal appeal, defendant challenges the trial court’s denial of his motion to sever two previously consolidated cases for trial. Defendant was separately charged with two counts of driving under the influence of intoxicants (DUII), ORS 813.010, based on incidents that occurred seven months apart. After the court granted the state’s motion to consolidate the two cases, defendant moved to sever for separate trials. The trial court denied that motion, and a jury convicted defendant on both counts. Defendant seeks reversal of his DUII convictions and a remand for separate trials of the DUII counts. We affirm.1
ORS 132.560 controls the resolution of this appeal. In pertinent part, it provides:
“(1) A charging instrument must charge but one offense, and in one form only, except that:
í¡: ij; ^
“(b) Two or more offenses may be charged in the same charging instrument in a separate count for each offense if the offenses charged are alleged to have been committed by the same person or persons and are:
“(A) Of the same or similar character;
* * * *
“(2) If two or more charging instruments are found in circumstances described in subsection (l)(b) of this section, the court may order them to be consolidated.
“(3) If it appears, upon motion, that the state or defendant is substantially prejudiced by a joinder of offenses under subsection (1) or (2) of this section, the court may order an election or separate trials of counts or provide whatever other relief justice requires.”
The relevant facts in this case are minimal and mainly procedural. In separate charging instruments, the *154state charged defendant with two counts of DUII, based on incidents that occurred on July 22, 2009, and February 2, 2010. The state moved to consolidate the cases, in part because they were “[o]f the same or similar character.” See ORS 132.560(l)(b)(A). After the court granted the state’s motion, defendant moved to sever the cases for separate trials, arguing that trying them together would substantially prejudice defendant. Specifically, defendant asserted that he would be substantially prejudiced because (1) he could be “confounded in presenting separate defenses”; (2) the jury could use evidence of one of the crimes to infer criminal disposition in the other; (3) the jury could “cumulate the evidence of the separate crimes charged and find guilt when, if considered separately, it would not so find”; (4) defendant “may wish to testify in one case and not the other”; and (5) prejudice could arise when the evidence of one case is so weak or strong “that [its] primary usefulness is to support the state’s case as to the other charge.” At the hearing on the motion to sever, defendant reiterated his general concerns, and explained his apprehension that, in this particular case, the only purpose of trying the cases together was that one case was weaker than the other, and thus, the state would bolster the weaker case with the evidence in the stronger case.
The court denied defendant’s motion, concluding that the counts involved crimes of the same or similar character, and that the jury could be effectively instructed to consider the evidence separately and decide each case on its merits. Subsequently, a jury convicted defendant on both counts of DUII.
We review the trial court’s determination that defendant failed to demonstrate the existence of substantial prejudice under ORS 132.560(3) for errors of law. State v. Dimmick, 248 Or App 167,178,273 P3d 212 (2012). “Whether the joinder of charges substantially prejudiced a particular defendant involves a case-specific assessment of the charges and the facts alleged to support them.” Id. “The mere assertion that evidence relating to some charges will influence the jury’s consideration of other charges is insufficient.” Id. Moreover, a defendant must explain “what specific prejudice arose from the joinder of [the] charges.” State v. Barone, 329 *155Or 210, 217, 986 P2d 5 (1999), cert den, 528 US 1086 (2000) (decided in context of a previous version of the statute that referred only to “prejudice”). General arguments of prejudice that could be made in any case in which charges are joined are not sufficient to demonstrate substantial prejudice when the defendant fails to relate those arguments to the specific facts of the defendant’s case. Id.; see also State v. Thompson, 328 Or 248, 257, 971 P2d 879, cert den, 527 US 1042 (1999) (the defendant failed to show prejudice when he failed to make arguments based on the facts of his case). In addition, and of particular importance to this case, if the evidence pertaining to the separate charges is “mutually admissible in separate trials or is sufficiently simple and distinct to mitigate the dangers created by joinder, substantial prejudice has not been established.” Dimmick, 248 Or App at 178. Finally, the probable effectiveness of limiting instructions to the jury is relevant to whether the defendant has established substantial prejudice. Id.
On appeal, defendant asserts that the evidence specific to each incident of DUII would not have been mutually admissible in a trial for the other. He contends that, because he did not receive separate trials on each, the jury was allowed to hear “double the damaging evidence against defendant” and that evidence admitted in one case would have improperly influenced the jurors in their deliberation of the other case. Defendant also lists a number of negative inferences that the jury could have made against him as a result of having evidence of both counts in a single trial.
Defendant’s assignment of error fails even if we assume that the evidence in each case was not mutually admissible in the other. That is so because the evidence in the DUII cases was “sufficiently simple and distinct to mitigate the dangers created by joinder,” particularly when considered in conjunction with the probable effectiveness of limiting instructions to the jury. Both charges involved discrete incidents on separate days, and the evidence in each case was uncomplicated and supported by separate witnesses. Moreover, the trial court concluded that any potential prejudice could be mitigated by a limiting instruction to consider the evidence separately and to decide each case on its merits. Given that we generally assume that jurors follow *156instructions, “absent an overwhelming probability that they would be unable to do so[,]” State v. Smith, 310 Or 1, 26, 791 P2d 836 (1990), there is ample support for the trial court’s determination that defendant failed to establish substantial prejudice. See Dimmick, 248 Or App at 179 (the defendant failed to demonstrate substantial prejudice when evidence involving four counts of unlawful delivery of methamphetamine based on four discrete incidents on four different days was sufficiently simple and distinct to mitigate the dangers created by joinder — particularly in light of the probable effectiveness of a jury instruction).
We are mindful of the concerns expressed by the dissent regarding how the trial actually played out in this case, given that the court did not give the precise limiting instructions to the jury that it had earlier anticipated would mitigate some of the dangers created by trying the two charges together. Nevertheless, our task is to evaluate the record at the time of the court’s ruling on defendant’s motion to sever.2 In making that ruling, the court did not err.
Affirmed.

 This consolidated appeal also includes defendant’s appeal of a judgment revoking his probation in a case where he was convicted of second-degree criminal mischief, ORS 164.354. The court revoked defendant’s probation because of his convictions for DUII. He appeals the revocation judgment, contending that the court improperly revoked his probation based on the erroneous DUII convictions. Given that we affirm defendant’s convictions for DUII, the judgment revoking his probation is necessarily also affirmed.


 We note that defendant did not take exception to the jury instructions and did not assign error to the trial court’s jury instructions. See State v. Pena, 239 Or App 356, 359, 243 P3d 1218 (2010) (the defendant’s failure to take exception to trial court’s failure to give jury instruction rendered the issue unreviewable on appeal).